Title: To George Washington from the New York Committee of Safety, 24 December 1776
From: New York Committee of Safety
To: Washington, George



⟨In Committee of Safety for the State of New-York, Fishkills, December 24th, 1776.⟩

⟨Sir: We were honoured with your Excellency’s favour of the 15th instant,⟩ and most readily ac⟨cept your apology for not answering ours of last⟩ month, since we are not ignorant of ⟨the straits into which our temporary inlistments⟩ have thrown you, and have found in the dif⟨ficulties which your Excellency had to contend⟩ with, no small addition to those under which we ⟨labour. You will see by the enclosed⟩ Resolve that we have agreeable to your Excellencys ⟨request, called out great part of our⟩ Militia besides those that are on the west side of ⟨Hudson’s river, under the command of⟩ Brigadier General Clinton, with a View to supply the ⟨place of the troops who are shortly⟩ to leave us, But Sir we cannot but help Observing that ⟨we do not put too much con⟩fidence in our endeavours for reasons that will be explained to yo⟨ur Excellency by Mr.⟩ Benson the Bearer hereof, we have had frequent intimations t⟨hat the enemy design⟩ shortly to make a push for this place and some of them so well fo⟨unded, as to convince⟩ us that nothing but our being in a proper state of defence will fru⟨strate the design⟩.
As the difficulties under which we labour have not esc⟨aped your attention,⟩ we persuade ourselves that your Excellency will contribute ⟨so far as is consistent⟩ with the general welfare to remove them. this we conceive ⟨can be in no way so effectually⟩ done as by sending some of the new raised regiments, ⟨if any are completed, to secure⟩ the defiles in the highlands; this we know must ⟨be regulated by circumstances,⟩ of which your Excellency is the only proper Judge a⟨nd to your decision, after hav⟩ing barely hinted it we most chearfully submit, The ⟨necessity of the troops⟩ Sent to the Northward are inconceivably great, and ⟨unless speedily supplied must ren⟩der the forces we raise intirely useless, we ha⟨ve directed Mr. Benson to pre⟩ss the Congress to

fall upon some mea⟨ns of furnishing us out of the stores⟩ they have purchased in the Eas⟨tern States. Perhaps our request, if backed by your Excellency’s recommendation, would be more speedily complied with. I am, sir, with great respect, your most obedient and⟩ very humble Servant

⟨By⟩ order
Abm Ten Broeck, President

